
	
		I
		112th CONGRESS
		2d Session
		H. R. 5862
		IN THE HOUSE OF REPRESENTATIVES
		
			May 30, 2012
			Mr. Cole (for himself
			 and Mr. Boren) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		Relating to members of the Quapaw Tribe of Oklahoma
		  (O-Gah-Pah).
	
	
		1.Congressional Reference and
			 ReportPursuant to the
			 findings and conclusions contained in the Report issued by the chief judge of
			 the U.S. Court of Federal Claims, the Secretary of the Treasury shall pay, out
			 of money not otherwise appropriated, to members of the Quapaw Tribe of Oklahoma
			 (O-Gah-Pah), the sum of $ ____, and to the Quapaw Tribe of Oklahoma
			 (O-Gah-Pah), the sum of $ ____.
		
